
	

113 S2504 IS: Heroin and Prescription Opioid Abuse Prevention, Education, and Enforcement Act of 2014
U.S. Senate
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2504
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2014
			Ms. Ayotte (for herself and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To address prescription opioid and heroin abuse.
	
	
		1.Short title
			This Act may be cited as the
		  Heroin and Prescription Opioid Abuse Prevention, Education, and Enforcement Act of 2014.
		2.Findings(1)The Controlled Substances Act (21 U.S.C. 801 et seq.) declares that many controlled substances have
			 a useful and legitimate medical purpose and are necessary to maintain the
			 health and general welfare of the people of the United States.(2)Health care professionals, medical experts, researchers, and scientists have found pain to be a
			 major national health problem.(3)The responsible treatment of pain is a high priority for our Nation and the needs of individuals
			 with pain must be taken into careful consideration when taking steps to
			 prevent prescription drug misuse and abuse.(4)When no longer needed or wanted for legitimate pain management or health treatment, prescription
			 opioids are susceptible to diversion.	Prescription opioids also may be
			 abused by individuals who were not prescribed such drugs or misused by
			 individuals not taking such drugs as directed.(5)Approximately 4 out of 5 new heroin users report that they became addicted to prescription
			 opioids before they used heroin for the first time.(6)According to the National Institute on Drug Abuse, heroin attaches to the same brain cell receptors
			 as
			 prescription opioids.(7)The low cost and high purity of currently available heroin has contributed to an increase in heroin
			 use.(8)More people are using heroin, and are using heroin at a younger age.  The National Survey on Drug
			 Use and Health  reports that new heroin users numbered 142,000 in 2010,
			 and increased to 178,000 in 2011. In 2011, the average age at first use
			 among heroin abusers between 12 and 49 years was 22.1 years.  In 2009, the
			 average age at first use among
			 heroin abusers between 12 and 49 years was 25.5 years.(9)According to the Department of Health and Human Services, heroin use rose 79 percent nationwide
			 between 2007 and 2012.(10)Deaths from heroin overdose have significantly increased in communities across the United States.
			 According to the Centers for Disease Control and Prevention, the number of
			 deaths involving heroin increased by 110 percent from 2006 to 2011.  From
			 2010 to 2011, the number of heroin deaths rose from 3,036 to 4,397.(11)The Edward Byrne Memorial Justice Assistance Grant
Program is critical to fighting the prescription opioid abuse and heroin use epidemics, and should
			 be reauthorized and fully funded.3.Development of best prescribing practices(a)Inter-Agency task forceNot later than 120 days after the date of enactment of this Act, the Secretary of Health and Human
			 Services (referred to in this section as the Secretary), in cooperation with the Secretary of Veterans Affairs, the
			 Secretary of Defense, and the Administrator of the Drug
			 Enforcement Administration, shall convene a Pain Management Best Practices
			 Inter-Agency Task Force (referred to in this section as the task force).(b)MembershipThe task force shall be comprised of—(1)representatives of—(A)the Department of Health and Human Services;(B)the Department of Veterans Affairs;(C)the Department of Defense;(D)the Drug Enforcement Administration; and(E)the Institute of Medicine;(2)the Director of the National Institutes of Health;(3)physicians and non-physician prescribers;(4)pharmacists;(5)experts in the fields of pain research and addiction research;(6)representatives of—(A)pain management professional organizations;(B)the mental health treatment community; and(C)pain advocacy groups; and(7)other stakeholders, as the Secretary determines appropriate.(c)DutiesThe task force shall—(1)not later than 180 days after the date on which the task force is convened, develop best practices
			 for pain management and prescription pain medication prescribing
			 practices, taking into consideration—(A)existing pain management research;(B)recommendations from relevant conferences; and(C)ongoing efforts at the State and local levels and by medical professional organizations to develop
			 improved pain management strategies;(2)solicit and take into consideration public comment on the practices developed under paragraph (1),
			 amending such best practices if appropriate; and(3)develop a strategy for disseminating information about the
			 best practices developed under paragraphs (1) and (2) to prescribers,
			 pharmacists, State medical boards, and other 
			 parties, as the Secretary determines appropriate.(d)LimitationThe task force shall not have rulemaking authority.(e)ReportNot later than 270 days after the date on which the task force is convened under subsection (a),
			 the task force shall submit to
			 Congress a report that includes—(1)the strategy for disseminating best practices developed under subsection (c);(2)the results of a feasibility study on
			 linking best practices developed under paragraphs (1) and (2) of
			 subsection (c) to receiving and
			 renewing registrations under section 303(f) of the Controlled Substances
			 Act (21 U.S.C. 823(f)); and(3)recommendations on how to apply such best practices to improve prescribing practices at medical
			 facilities of the Veterans Health Administration.4.Harold Rogers Prescription Drug Monitoring Program(a)Authorization of appropriationsTo carry out the Harold Rogers Prescription Drug Monitoring Program established under the
			 Departments of Commerce, Justice, and State, the Judiciary, and Related
			 Agencies Appropriations Act, 2002 (Public Law 107–77; 115 Stat. 748),
			 there is authorized to be appropriated $9,000,000 for each of fiscal years
			 2015 through 2019.(b)GAO reportNot later than October 1, 2016, the Comptroller General of the United States shall submit to
			 Congress a report on the effectiveness
			 of the Harold Rogers Prescription Drug Monitoring Program in reducing
			 prescription drug abuse, and, to the extent practicable, any corresponding
			 increase or decrease in the use of heroin.5.Reauthorization of Byrne Justice Assistance Grant programSection 508 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3758)
			 is amended by striking 2006 through 2012 and inserting 2015 through 2019.6.Office of National Drug Control Policy(a)Update of plan To account for increased heroin useNot later than 180 days after the date of enactment of this Act, the Director of the Office of
			 National Drug Control Policy shall revise the 2011 Prescription Drug Abuse
			 Prevention Plan to  reassess the approach under such plan to addressing
			 prescription drug abuse in light of an increase in heroin use, and to
			 outline actions or programs that can be carried out to reduce and prevent
			 such abuse.(b)GAO recommendations for inter-Agency coordinationThe Director shall ensure that the Office of National Drug Control Policy takes into account the
			 report of the Government Accountability Office entitled Office of National Drug Control Policy: Office Could Better Identify Opportunities to Increase
			 Program Coordination issued on March 26, 2013 (GAO–13–333), and identifies opportunities to enhance interagency
			 coordination as part of the Prescription Drug Abuse Prevention Plan, as
			 revised under subsection (a).7.Awareness campaigns(a)In generalThe Secretary of Health and Human Services shall advance the education and awareness of providers,
			 patients, and other appropriate
			 stakeholders regarding the risk of abuse of prescription opioid drugs if
			 such products are not taken as prescribed.(b)Drug-Free media campaign(1)In generalThe Office of National Drug Control Policy, in coordination with the Secretary of Health and Human
			 Services and the Attorney General, shall establish
			 a national drug awareness campaign.(2)RequirementsThe national drug awareness campaign under paragraph (1) shall—(A)take into account the association between
			 prescription opioid abuse and heroin use; and(B)emphasize
			 the similarities between heroin and prescription opioids and the effects
			 of heroin and prescription opioids on the human body.(3)Available fundsFunds for the national drug awareness campaign may be derived from amounts appropriated to the
			 Office of National Drug Control Policy and otherwise available for
			 obligation and expenditure.
